WASHINGTON, Circuit Justice.
Although the pleadings, in this case, are lengthy, it has been agreed by -both parties that the only question to be considered and decided, upon the whole record, is, whether the cargo, imported in the ship Missouri, is subject to the payment of foreign, or of domestic, duties? By the first section of the “Act concerning the registering and recording .of ships, or vessels,” passed on the 31st of December, 1792 [1 Stat. 287], it was provided that all vessels, registered pursuant to that law, should be denominated and deemed vessels of the United States; and all vessels of the United States are entitled, by law, to certain benefits and privileges denied to foreign vessels; so long as they shall continue to be wholly owned, and to be commanded, by a citizen or citizens of the United States. The ship Missouri was a duly registered vessel of the United States, and has always continued to be owned and commanded by citizens. She was, therefore, entitled to the benefits and privileges of her American character, when she arrived at the port of Philadelphia, in November, 1802; unless the partial sale made to American citizens, while she was at sea, deprived her of that character. Whether the transaction referred to produced such an effect, may, I think, be decided upon a joint consideration of the fourteenth and first sections of the registering act alone; though other sections will afford fair ground for reasoning and illustration. The fourteenth section is composed of several sentences, which must be distinctly, as well as collectively, considered, to ascertain the general meaning and result. The first sentence declares, that when a registered vessel is sold to a citizen, she shall be registered anew, by her former name, or she shall cease to be deemed a vessel of the United States, and that her former register shall be delivered up, at the time of applying for a new one. The second sentence declares, that in every such case of sale or transfer, there shall be a bill of sale, reciting at length the certificate of registry, otherwise the vessel shall be incapable of being registered • anew. And the third sentence declares, generally, that in every case in which a vessel is required to be registered anew, she shall not be entitled to the privileges of a vessel of the United States, if she is not so registered.
It is difficult to conjecture, why, in the first sentence, the want of a new register should be declared, within a parenthesis, to deprive a vessel of her American character: *50and that, in the third sentence, the same effect should be again declared, for the same cause. The latter declaration, however, is obviously tautology, for, if the former declaration can be said to have destroyed the privilege, eo instanti, when the sale was effected, it was useless and superfluous to repeat that the vessel should not, at any subsequent period, be entitled to enjoy it. The clear meaning, however, of both sentences, appears to be that the vessel should lose her American privileges, not simply upon the sale, but upon the neglect to obtain a new registry, after the sale. It is here, then, material to inquire in what manner, and on what terms, a new registry can be obtained? A bill of sale, reciting the old certificate of registry, must be produced to the collector. The old certificate of registry must, also, be surrendered. Now, though a bill of sale might be formally executed, in the absence of the ship, yet, the ship is bound, by law, to carry the certificate of her registry with her; and, consequently, it is impossible for her owner to surrender that instrument to the collector while she is herself at sea. If, however, the surrender of the certificate must be made, or the privilege must be lost, it is manifest that the law either requires the performance of an impossibility (which is not hastily to be imputed to the expression, and never to the intention of a law), or it prohibits, in effect, the sale of a ship at sea by one of our citizens to another.
This judgment was affirmed by the supreme court, 4 Cra'nch [S U. S.l 48.
There is no part of our navigation system that expressly avows this to be the intention of the legislature; and from what principle of public policy can - it be inferred or presumed? The cargo is not liable to the claim of foreign duties, until an actual sale of the ship; and why should the owner of the cargo lose his privilege on account of the sale, which is an act of the owner of the ship alone? or be punished as for a fault, on account of the neglect of the owner of the ship to tnke out a new register; an omission which the owner of the cargo can neither prevent nor supply? Even, however, with respect to the ship, why, I repeat, should the privilege be lost, and her owner punished as for a fault, in omitting to deliver an instrument to the collector on shore, which the law directs to be kept on board her at sea? A consequence more injurious would not proceed from a sale to an alien; and yet, in the case of a sale to an alien, the act of congress declares the forfeiture of the American privilege in express words, as being incurred, eo instanti, on the sale; but no such declaration is made in the case of a sale to a citizen.
It appears to me that the 4th sentence of the 14th section of the act is also important, for it declares that “if the former certificate of registry shall not be delivered up as aforesaid, the owner, or owners, of the ship, or vessel, shall forfeit and pay the sum of $500.” And thus, if the construction contended for by the attorney of the United States is correct, the law not only prohibits the sale of a vessel at sea by one citizen to another, on pain of forfeiting, at the moment of sale, the privileges of the vessel; but subjects the owner to a penalty, although it is physically impossible that he should do the thing, for the omission of which he is to be punished.
But an American vessel does not cease to be entitled to her privilege any more by the act of sale than by the act of altering her form or burthen; both cases being embraced by the provisions of the 14th section. Let us suppose, therefore, that the construction of the vessel should be altered, either in the port to which she belongs, or in any other port; would she lose her privilege before the owners could have an opportunity to apply for a new registry? And, if not, why should the privilege be lost before the opportunity occurs to make the application for a new registry, in the case of a sale? I can perceive no reason for a distinction.
As to the provisions of the 17th section, they are designed to compel a discovery of any transfers of a vessel, which may have been made during her absence from the port; in order that it might appear whether she continued to be a privileged vessel of the United States. If it appeared that she had been transferred to a foreigner, her privileges were forfeited from the moment of transfer; and if it appeared that she had been sold to a citizen, the officers of the customs were enabled, by a knowledge of the fact, to exact the foreign duties in future, should no application be made for a new registry.
I am, upon the whole, of opinion that the appellants are not liable for higher duties than are payable by vessels of the United States; and, consequently, the judgment .of the district court must be reversed.
Judgment reversed.